Citation Nr: 0416968	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  98-14 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for low-grade 
mucoepidermoid carcinoma of the left mandible.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H.  Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service from September 1947 to 
August 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Denver, 
Colorado, Regional Office (RO) that denied an application to 
reopen a claim for service connection for low-grade 
mucoepidermoid carcinoma of the left mandible.  The file was 
subsequently transferred to the Roanoke, Virginia, RO, and 
from Roanoke to the Pittsburgh RO, which now has custody of 
the file.

Appellant testified in a hearing at the Roanoke RO in 
November 1998; a transcript of that testimony has been 
associated with the file.

The Board issued a decision in April 2000 that reopened the 
claim and remanded it back to RO for further development.  
That development was accomplished, and the file was returned 
to the Board for appellate review.  In January 2003, the 
Board referred the claim to an Independent Medical Expert 
(IME) for a specialist's opinion.  That opinion has been 
rendered and has been associated with the file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  This law 
redefined the obligations of VA and imposes an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposes an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
This claim was filed and first adjudicated before enactment 
of the VCAA, but the appeal was pending upon enactment of the 
VCAA.  The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In essence, VA must advise a claimant to "give us 
all you've got" in regard to a claim for benefits.  38 
C.F.R. § 3.159(b)(1) (2003). 

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   

RO sent appellant duty-to-assist letters in May 1993, March 
1997, September 1997, and December 2000.  The Board has 
reviewed these duty-to-assist letters and finds that, even in 
conjunction with the rating decisions, the Statement of the 
Case, and the Supplementary Statement of the Case, the 
notification requirements of the VCAA have not been 
satisfied.  Absent such notification, the claim cannot be 
finally adjudicated as a matter of due process.  
Unfortunately, this is a problem that the Board is no longer 
able to fix without remand. See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. 
Cir. 2003).

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claim have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159 
(2003), and any other legal precedent.  
See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellant should 
be advised of the provisions of the 
VCAA, of the evidence on file, of the 
evidence still required to support his 
claim, if any, and of the respective 
responsibilities of VA and appellant to 
obtain such evidence, if any.  
Appellant should be advised to "give 
us all you've got" in regard to his 
claim.  If it is indicated that there 
is additional evidence to be obtained, 
the parties responsible should 
undertake to obtain that evidence.  To 
the extent that appellant's assistance 
is needed in obtaining or identifying 
pertinent records, that assistance 
should be requested.

2.  After completing any necessary 
development in addition to that listed 
above, the RO should, as appropriate, 
re-adjudicate appellant's claim for 
service connection for low-grade 
mucoepidermoid carcinoma of the left 
mandible.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




